

117 HR 4924 IH: All Participating in Process Reaching Informed Solutions for Everyone Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4924IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Speier (for herself, Ms. Eshoo, Mr. Panetta, Mr. Sherman, Ms. Norton, Mr. Quigley, Mr. Khanna, Ms. Lee of California, Mr. Smith of Washington, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to ensure representatives of aviation roundtables may participate in the NextGen performance-based navigation implementation process of the Federal Aviation Administration, and for other purposes.1.Short titleThis Act may be cited as the All Participating in Process Reaching Informed Solutions for Everyone Act or the APPRISE Act.2.Performance-based navigation implementation process(a)In generalIn carrying out the implementation process for NextGen performance-based navigation (as described in FAA Order JO7100.41A, or any subsequent similar order), the Administrator of the Federal Aviation Administration shall ensure that any covered aviation roundtable may appoint a technical representative or consultant to participate as member of the core working group or the full working group of such process on the same terms and conditions as a representative of the industry, an airport, or a participating proponent of a procedure.(b)Covered aviation roundtable definedThe term covered aviation roundtable means an aviation roundtable—(1)that is the actual or de facto proponent of a proposed new or modified performance-based navigation flight procedure; or(2)for which the modified procedure path to be implemented in the process described in subsection (a) is within 5 miles of the jurisdictional area of the aviation roundtable.(c)Report to CongressNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the progress made toward implementing the requirements under subsection (a).